  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TAMARSKI FURDGE,                )
                                )
     Plaintiff,                 )
                                )           CIVIL ACTION NO.
     v.                         )             2:18cv682-MHT
                                )                  (WO)
PRITI, INC., and RED ROOF       )
INNS, INC.,                     )
                                )
     Defendants.                )

                              ORDER

    This case is before the court on the joint status

report filed by plaintiff Tamarski Furdge and defendant

Red Roof Inns, Inc. (doc. no. 32), and on Furdge’s

unopposed    motion    for    settlement        conference      with

defendant Red Roof Inns, Inc. (doc. no. 35).                 In the

status report, filed on August 19, 2019, the parties

moved for an additional 21-day stay of the case pending

continuing settlement negotiations.            The parties also

stated,   “Plaintiff   will   seek    and    Defendant   will   not

oppose a mediation by [the] Magistrate [Judge] if the

case is not resolved at the end of the stay.”                Status
Report (doc. no. 32).             The 21 days have passed, and the

case has not been resolved.

                                        ***

       Accordingly, it is ORDERED that:

       (1) The motion for an additional 21-day stay (doc.

no.    32)    is   granted,       and    the     case    is    retroactively

stayed through September 9, 2019.

       (2) The stay has expired, and the parties should

file    a    new   motion    to    stay       should    they   wish   for   an

additional stay.

       (3) Plaintiff        Tamarski       Furdge’s      unopposed    motion

for settlement conference with defendant Red Roof Inns,

Inc. (doc. no. 35) is granted, and the parties shall

jointly      contact   the        United      States     Magistrate    Judge

assigned to the case to arrange for mediation.

       DONE, this the 16th day of October, 2019.


                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
